DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-21 responded on September 22, 2021 are pending, claims 1, 13, 17-18, and 20 are amended, claim 12 is canceled and claim 21 is new. 
Claim 21 was not previously filed or entered, therefore, it is new in the current response.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 2-4, filed September 22, 2021, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been considered but are moot 
Applicant’s arguments, see pg. 3-4, filed September 22, 2021, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been considered but are not persuasive. Applicant argues that "Seol does not perform channel sounding while using analog beamforming to cycle through each sub-domain of a plurality of sub-domains and while selecting each subdomain identifying a precoding matrix; and after completing the process of selecting each sub-domain, identifying the best sub-domain and the best precoding matrix for use" on pg 3-4. Seol discloses the mobile station located within the cell measures the channel quality of a reference signal in each transmission beam and reports the measurements to the base station (i.e. channel sounding) see Col.9 lines 15-19. Seol further discloses the MS identifies the best precoder in the transmitter that maximizes the beam selection metric see Col. 11 lines 12-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21
Claim 1 recites the limitation "said phased array" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Further clarification and appropriate correction are required. Claims 2-21 are similarly rejected based upon claim dependency to claim 1.
Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 was not on the amendment claims filed on April 12, 2021 or entered. It should note as New without underline or strikethrough. If it was filed incorrectly, claim 21 should be canceled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-11, 13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0083938 A1, hereinafter "Park") in view of Seol et al. (US 9,362,994 B2, hereinafter "Seol").
Regarding claim 1, Park discloses a method involving a hybrid MIMO communications system including an active phased array antenna system for establishing communication with a terminal located within a spatial domain covered by the hybrid MIMO communications system, said phased array including M antenna elements and L ports, where M and L are integers and L<M (Park, [0004] a method for transmitting and receiving channel state information in a wireless communication system supporting an active multi-antenna system (AAS) and the phased array with M antenna element, K antenna ports, where M>K ), said method comprising:
defining a plurality of sub-domains within the spatial domain, wherein the plurality of sub-domains collectively constitutes the spatial domain and each sub-domain of the plurality of sub-domains corresponds to a beam coverage having a maximum angular spread that is determined by L when MIMO digital precoding beam steering is employed without also actively employing analog beam steering within that sub-domain (Park, Fig. 11-13 [0259-0265] each panel antenna array may be constituted by Mg panels as a horizontal domain and Ng panels as a vertical domain and each one panel may be constituted by M columns and N rows, Fig. 11 shows the antenna array (i.e. maximum angular spread) with correspond to beam coverage);
for each sub-domain, defining a corresponding set of analog phase weights to be applied by the phased array antenna system for directing beams towards that sub-domain (Park, [0263-0264] q is a transmission signal vector of M co-polarized antenna elements in a single column, w is a wideband TXRU virtualization weight vector (i.e. analog phase weight), W is a wide band TXRU virtualization weight matrix);
selecting each sub-domain among the plurality of sub-domains and for each selected sub-domain (Park, [0309] Wl includes a set of L orthogonal beams obtained from 2D Discrete Fourier Transform (DFT) beams. The set of L beams is selected from a basis constituted by over sampled 2D DFT beams. L E {2, 3, 4, 6} (L may be configured) and beam selection for a wideband is performed):
(Park, [0263] w is a wideband TXRU virtualization weight vector, W (i.e. analog weight) is a wideband TXRU virtualization weight matrix);
(b) while the set of analog phase weights for that selected sub-domain is being applied, performing throughout the selected sub-domain channel sounding with the terminal (Park, [0263-0264, 0312] q is a transmission signal vector of M co-polarized antenna elements in a single column, w is a wideband TXRU virtualization weight vector (i.e. analog phase weight), W is a wide band TXRU virtualization weight matrix and feedback (i.e. channel sounding with terminal) of a channel covariance matrix is performed with respect to a long term and a wideband); and
(c) receiving feedback from the terminal for that selected sub-domain, said feedback for that selected sub-domain including a precoding matrix indicator for that selected sub-domain (Park, [0312] Feedback of a channel covariance matrix is performed with respect to a long term and a wideband. A quantized/compressed version of a covariance matrix is reported by the UE. Quantization/compression is based on M orthogonal basis vectors. The report may include a set of coefficients and an indicator of M basis vectors, the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam); and
after selecting all sub-domains of the of plurality of sub-domains and from the feedback received from the terminal, identifying among the plurality of sub-domains, a (Park, [0357] L beams may be selected from N_1·N_2 orthogonal basis sets constituted by (N1 ·N2-1) beams orthogonal to a given leading beam index (e.g., corresponds to i_11 and i_12 of the LTE codebook) or subsets thereof).
Park discloses the method in general, but does not explicitly disclose performing the steps successively. 
Seol from the same field of endeavor discloses in succession, selecting each sub-domain among the plurality of sub-domains and for each selected sub-domain (Seol, Col. 9 Ln. 1-7 plurality of beams are transmitted by sweeping them successively):
(a) in the phased array antenna system, applying the set of analog phase weights for that selected sub-domain (Seol, Col. 6 Ln. 10-13 & Col.8 Ln. 7-10 form a beam in a specific direction, disclose using phase shifters which are done applying weight);
(b) performing channel sounding with the terminal while that sub-domain is selected (Seol, Col. 9 Ln. 15-19 the mobile station located within the cell measures (i.e. channel sounding) the channel quality of a reference signal in each transmission); and
(c) receiving feedback from the terminal for that selected sub-domain (Seol, Col. 9 Ln. 15-19 the mobile station located within the cell reports the measurements to the base station).

Regarding claim 16, Park discloses wherein the phased array antenna system has a plurality of ports and an array of antenna elements, and said method further comprises:
defining a plurality of sub-arrays within the array of antenna elements, each subarray of the plurality of sub-arrays associated with a different port among the plurality of ports (Park, [0155] CRS is defined in various formats according to an antenna array at the transmitting side (eNB). In the 3GPP LTE system (e.g., release-8), the RSs are transmitted based on maximum 4 antenna ports depending on the number of transmission antennas of the eNB. The transmitting side of the downlink signal has three types of antenna arrays such as a single transmission antenna, two transmission antennas, and four transmission antennas); and
wherein defining for each sub-domain the corresponding set of analog phase weights to be applied by the phased array antenna system is for causing each sub-array of the plurality of sub-arrays to direct a beam towards that sub-domain (Park, [0249] a single antenna port may be mapped to multiple physical antenna elements. This may correspond to a case in which a single antenna port is used for beamforming. Beamforming can cause downlink transmission to be directed to a specific UE by using multiple physical antenna elements. This can be accomplished using an antenna array composed of multiple columns of multiple cross-polarization antenna elements in general. In this case, a single downlink transmission derived from a single antenna port is present in terms of a UE).
Regarding claim 2, Park discloses further comprising using the best communication channel to carry out data communication with the terminal (Park, [0400] If the bases are aligned for each polarization, for the best beam selection from the basis, the UE may additionally inform the eNB of which polarization (H slant or V slant) prevails by using 1 bit with respect to best beam selection).
Regarding claim 3, Park discloses wherein using the best communication channel to carry out data communication with the terminal comprises employing the identified best precoding matrix in the phased array antenna system, and applying the set of analog phase weights for the identified best sub-domain to direct beams towards the identified best sub-domain (Park, [0423] Selecting N strong beams estimated in the configured partial band to configure the codebook. Further, the PMI for the entire band in which the data is transmitted may be estimated by using scalability characteristics).
Regarding claim 4, Park discloses further comprising, after identifying the best sub-domain and the best precoding matrix, deriving from the identified precoding matrix and the set of analog phase weights for the identified best sub-domain a revised set of analog phase weights and wherein using the best communication channel to carry our data communication with the terminal comprises applying the revised set of (Park, [0319-0322] W Beam Selection, Leading (stronger) beam index.. a given leading beam index (e.g., corresponds to i_11 and i_12 of the LTE codebook) or subsets thereof).
Regarding claim 5, Park discloses using the best communication channel to carry out data communication with terminal but does not discloses wherein does not directly use the identified best precoding matrix to perform any beam steering. 
Seol from the same field of endeavor discloses wherein using the best communication channel to carry out data communication with the terminal does not directly use the identified best precoding matrix to perform any beam steering (Seol, Col. 9 Ln.15-20 If the MS does not support Rx beamforming, the MS measures the channel quality of a reference signal in each transmission beam and reports the measurements to the BS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Park and hybrid beamforming disclosed by Seol with a motivation to make this modification in order to improve performance in an analog Tx-Rx beam pair selected from among analog Tx and Rx beams by additional digital MIMO/BF processing (Seol, Col. 8 Ln. 62-63).
Regarding claim 6, Park discloses using the best communication channel to carry out data communication with terminal but does not discloses wherein does not directly use any best precoding matrix to perform any beam steering. 
Seol from the same field of endeavor discloses wherein using the best communication channel to carry out data communication with the terminal does not (Seol, Col. 9 Ln. 15-20 If the MS does not support Rx beamforming, the MS measures the channel quality of a reference signal in each transmission beam and reports the measurements to the BS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Park and hybrid beamforming disclosed by Seol with a motivation to make this modification in order to improve performance in an analog Tx-Rx beam pair selected from among analog Tx and Rx beams by additional digital MIMO/BF processing (Seol, Col. 8 Ln. 62-63).
Regarding claim 7, Park discloses wherein performing channel sounding with the terminal while a sub-domain is selected involves sending reference signals to the terminal (Park, [0221] Each CSI process may be associated with a CSI-RS and a CSI-interference measurement (CSI-IM)).
Regarding claims 10 and 11, Park discloses wherein performing channel sounding with the terminal while a sub-domain is selected involves precoded reference signal transmission, wherein performing channel sounding with the terminal while a sub-domain is selected involves Class-B transmission (Park, [0424] frequency selectivity is may be used for periodic/aperiodic/semi-persistent CSI reporting through class A or B. Further, in a hybrid scheme such as class A+B or class B+B, the frequency selectivity may be used even for accurate channel feedback for each SB or RB).
 (Park, [0150] The reception side (i.e., UE) measures a channel state based on a CRS and feeds an indicator related to channel quality, such as a channel quality indicator (CQI), a precoding matrix index (PMI) and/or a rank indicator (RI), back to the transmission side (i.e., an eNB)).
Regarding claim 17, Park discloses wherein the phased array antenna system comprises an antenna array having M antenna elements and wherein each sub-array of the plurality of sub-arrays has N antenna elements, wherein M and N are integers and wherein N<M (Park, Fig. 13 an example subarray antenna element M_TXRU (i.e. N), antenna element M, where M_TXRU<M all the time).
Regarding claim 18, Park discloses wherein the plurality of sub-arrays consists of L sub-arrays, and wherein L is an integer (Park, Fig. 13 an example of K ports (i.e. L), J is a positive integer).
Regarding claim 19, Park discloses wherein LxN=M (Park, Fig. 13 M = M_TXRU multiply K).
Regarding claim 20, Park discloses wherein each sub array of the plurality of sub-arrays includes a first group of L/2 sub-arrays and a second group of L/2 sub-arrays, wherein each sub-array of the first group of L/2 sub-arrays has N/2 antenna elements having a first polarization and each sub-array of the second group of L/2 subarrays has N/2 elements having a second polarization that is orthogonal to the first polarization (Park, [0170, 0308-0309] Fig. 13 different antenna ports should be orthogonal to each other. W1 includes a set of L orthogonal beams obtained from 2D Discrete Fourier Transform (DFT) beams).
Regarding claim 21, Park further discloses wherein each port of the L ports s connected to a different sub-array among the L sub-arrays (Park, Fig. 12-13 exemplary of each ports connected to different subarray).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0083938 A1, hereinafter "Park") in view of Seol et al. (US 9,362,994 B2, hereinafter "Seol") and Na et al. (US 2020/0304190 B1, hereinafter "Na").
Regarding claim 8, Park does not explicitly disclose wherein performing channel sounding with the terminal while a sub-domain is selected involves non-precoded reference signal transmission.
Na from the same field of endeavor discloses wherein performing channel sounding with the terminal while a sub-domain is selected involves non-precoded reference signal transmission (Na, [0070] The CSI feedback may be CSI feedback information that is not precoded (that is, the above-mentioned class-A CSI report)  ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Na’s system for hybrid beamforming into Park’s multiple beam transmission as modified by Seol with a motivation to make this modification in order to improve the throughput of the system when the data for mobile stations increases (Na, [0003]).	
Regarding claim 9, Park discloses wherein performing channel sounding with the terminal while a sub-domain is selected involves Class-A transmission (Park, [0424] frequency selectivity is may be used for periodic/aperiodic/semi-persistent CSI reporting through class A or B. Further, in a hybrid scheme such as class A+B or class B+B, the frequency selectivity may be used even for accurate channel feedback for each SB or RB). 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0083938 A1, hereinafter "Park") in view of Seol et al. (US 9,362,994 B2, hereinafter "Seol") as applied to claim above, and further in view of Liu et al. (US 2016/0037560 A1, hereinafter "Liu").
Regarding claim 14, Park does not explicitly disclose wherein the set of analog phase weights for the identified best sub-domain causes the phased array antenna system to direct beams towards the center of the identified best sub-domain.
Liu from the same field of endeavor discloses wherein the set of analog phase weights for the identified best sub-domain causes the phased array antenna system to direct beams towards the center of the identified best sub-domain (Liu, [0087] Each RF chain receives a weighting factor from the baseband component. The collection of the weighting factors form beamforming vector, or beamforming matrix for the transmission. When multiple layers/streams are transmitted, a precoding matrix may be used by the baseband unit to generate the weighting factors, The factor can make a beam from a RF chain stronger or weaker, and therefore, a different set of the factors can generate different superpositions in the spatial domain).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Liu’s system for analog beamsteering into Park’s multiple beam transmission as modified by 
Regarding claim 15, Park does not explicitly disclose wherein the set of analog phase weights for the identified best sub-domain causes the phased array antenna system to direct beams towards the center of the identified best sub-domain. 
Liu from the same field of endeavor discloses wherein the set of analog phase weights for the identified best sub-domain causes the phased array antenna system to direct beams towards the center of the identified best sub-domain (Liu, [0087] Each RF chain receives a weighting factor from the baseband component. The collection of the weighting factors form beamforming vector, or beamforming matrix for the transmission. When multiple layers/streams are transmitted, a precoding matrix may be used by the baseband unit to generate the weighting factors, The factor can make a beam from a RF chain stronger or weaker, and therefore, a different set of the factors can generate different superpositions in the spatial domain).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Liu’s system for analog beamsteering into Park’s multiple beam transmission as modified by Seol with a motivation to make this modification in order to provide improved cellular coverage (Liu, [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA WEISSBERGER/Examiner, Art Unit 2415